Citation Nr: 0020313	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from October 1973 to 
December 1974, and from April 1977 to May 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1997 rating decision, 
in which the RO denied the veteran's claim for an increased 
rating for a low back disorder.  The disability was evaluated 
as 20 percent disabling, with an effective date from July 
1992.  The veteran filed an NOD that same month that the 
pending rating was issued, March 1997, and the RO issued an 
SOC in April 1997.  The veteran also filed a substantive 
appeal in April 1997.  Supplemental statements of the case 
(SSOC) were issued in November 1997 and April 1998.  
Thereafter, the veteran's appeal came before the Board, which 
in a September 1999 decision, remanded the appeal to the RO 
for additional development.  An SSOC was issued in April 
2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in March 2000, range of motion testing 
of the veteran's low back revealed pain with the terminal 
10 degrees, a loss of an additional 10 degrees of motion 
on repetitive use, a negative straight-leg raising test 
bilaterally, and no apparent loss of sensation in the 
lower extremities; the examiner's impression was 
mechanical low back pain without radiculopathy, and it was 
further noted that the veteran's back pain did not 
significantly affect his functional activities.  

3. The veteran's low back disorder does not reflect severe 
lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss 
of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the evidence reflects that the veteran was 
service connected for the residuals of a lumbar strain in 
June 1986, and was assigned a noncompensable disability 
evaluation.  In October 1993, the veteran's disability 
evaluation was increased to 10 percent, and a subsequent 
decision of the Board, dated in December 1995, increased the 
veteran's disability rating to 20 percent.  

Thereafter, in January 1997, the veteran submitted a request 
to the RO for an increased disability rating.  

In March 1997, the veteran underwent a medical examination 
for VA purposes.  He reported that he had injured his back in 
the military, in either 1978 or 1979, when he attempted to 
stop an improperly secured bomb from rolling.  He also 
reported that he had undergone no surgery on his back, but 
had been treated with traction on two occasions, as well as 
with physical therapy.  The veteran's greatest subjective 
complaint was chronic aching in his low back with occasional 
shooting pains, both up and down his back.  On clinical 
evaluation, the veteran's posture and gait were unremarkable.  
Range of motion findings were flexion to 45 degrees, 
extension to 5 degrees, and side bending to approximately 15 
to 20 degrees.  There was tenderness and spasm to palpation 
in the lower lumbar region, and the veteran was able to squat 
and arise, and was also able to stand on his heels and toes.  
He was noted to have diminished reflexes bilaterally, but 
these were found to be equal, which the examiner felt was a 
normal variant.  There was no obvious muscle wasting, and 
straight leg raising was unremarkable.  An associated 
radiographic study revealed an essentially normal lumbar 
spine.  The examiner's diagnosis was chronic lumbosacral 
strain/sprain with episodes of radicular pain.  

In April 1997, the veteran submitted a statement to the RO, 
in which he noted a number of physical ailments and also 
reported that he could not stand or sit for very long, and 
that he had problems with bending and lifting.  The veteran 
indicated these symptoms were getting worse.  

In May 1997, the RO received treatment records from the VA 
Medical Center (VAMC) at Huntington, dated from March 1996 to 
April 1997.  These records noted the veteran's complaints and 
treatment for low back pain.  In particular, a record dated 
in January 1997, reflected that, on examination, the veteran 
exhibited spasm in his low back, and his range of motion was 
restricted and painful.  The assessment was chronic low back 
pain with acute exacerbation.  Another record, dated in 
February 1997, noted that the veteran's back pain had been 
reduced somewhat with therapy, but was still constant.  

Thereafter, in March 1998, the RO received additional VAMC 
Huntington treatment records, dated in October 1997.  These 
records reflect the veteran's seeking medical treatment 
following injuries as a passenger in a car involved in an 
automobile accident.  Radiographic studies revealed a normal 
lumbar spine, and minor degenerative joint disease in the 
cervical spine.  

Following the Board's Remand in September 1999, the veteran 
underwent a VA medical examination in March 2000.  He 
reported chronic pain, with radiation to his whole body, 
increasing on motion.  On clinical evaluation, there was 
tenderness over the low back, which on pressure at that point 
did not cause any radiation of pain.  Forward flexion was to 
80 degrees (normal is to 95 degrees); extension backward was 
to 20 degrees (normal being to 15 degrees); lateral flexion 
bilaterally was normal at 40 degrees; and rotation 
bilaterally was normal at 35 degrees.  Straight-leg raising 
test was negative bilaterally.  On range of motion of the 
back, pain was noted with the terminal 10 degrees.  Following 
repetitive use, the veteran lost an additional 10 degrees of 
motion.  There were no postural abnormalities.

In addition, on neurological evaluation, deep tendon reflexes 
were 1+ and equal bilaterally.  In examining sensation, the 
right lower extremity was normal.  The veteran claimed loss 
of sensation, distal to the left knee; however, the examiner 
noted that he did withdraw his foot to pinprick, although he 
stated that he had no sensation.  Strength in the lower 
extremities was 5/5 throughout, and the veteran was noted to 
dress and undress normally, with his gait normal.  An 
associated radiographic study revealed possible spondylolysis 
at L5.  The examiner's impression was mechanical low back 
pain without radiculopathy.  In addition, the examiner noted 
that the veteran's back pain did not significantly affect his 
functional activities, in that the veteran lost an additional 
10 degrees of motion in the low back with repeated use.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected low back 
disorder is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2.  See also Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 20 percent evaluation for the veteran's 
low back disorder, in accordance with the criteria set forth 
in the rating schedule.  In doing so, specific consideration 
was given to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  
Under DC 5295, "Lumbosacral strain" a 20 percent rating is 
warranted if there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Several potentially applicable Codes are available for 
assessing residuals of back disorders, and would possibly 
allow the veteran a rating in excess of 20 percent.  Under DC 
5289, "Spine, ankylosis of, lumbar", a 40 percent rating is 
warranted for favorable ankylosis and a 50 percent rating for 
unfavorable ankylosis.  Under DC 5292, "Spine, limitation of 
motion, lumbar", a 40 percent rating is available for severe 
limitation of motion.  Under DC 5293, "Intervertebral disc 
syndrome", a 40 percent rating is warranted if the syndrome 
is severe, with recurring attacks, and intermittent relief.  
If the syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief, a 60 percent disability 
rating is warranted.  

In reviewing the evidence of record, we note that the veteran 
has complained of chronic pain in his low back, radiating 
throughout his entire body.  On VA examination in March 2000, 
the examiner noted tenderness over the low back, although 
pressure at that point did not cause any radiation of pain.  
Forward flexion was to 80 degrees, extension backward was to 
20 degrees, lateral flexion bilaterally was normal at 40 
degrees, and rotation bilaterally was normal at 35 degrees.  
With motion of the low back, pain was reported with the 
terminal 10 degrees.  Following repetitive use, the veteran 
lost an additional 10 degrees of motion.  Straight-leg 
raising test was negative bilaterally.  In evaluating 
sensation, the right lower extremity was normal.  The veteran 
claimed loss of sensation, distal to the left knee, but the 
examiner noted that he withdrew the foot upon the pinprick 
test, which would indicate sensation.  Strength in the lower 
extremities was 5/5 throughout.  The veteran was noted to 
dress and undress normally, and his gait was normal.  There 
was X-ray evidence of possible spondylolysis at L5.  The 
examiner's impression was mechanical low back pain without 
radiculopathy, and it was also noted that the veteran's back 
pain did not significantly affect his functional activities.  


Thus, the Board finds that the evidence of record does not 
support a rating greater than 20 percent.  That is, the 
veteran's low back disability does not exhibit severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.  

In addition, the medical evidence of record does not support 
a finding of ankylosis or severe limitation of motion, of the 
lumbar spine, in view of range of motion findings on VA 
examination.  Furthermore, there was no clinical finding of 
vertebral disc disease or pathology.  Therefore, DC's 5289, 
5292, and 5293, are not applicable, and do not allow for an 
increased rating.  See 38 C.F.R. § 4.71a, DC's 5289, 5292, 
and 5293 (1999).  

The Board is cognizant that the U.S. Court of Appeals for 
Veterans Claims has expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court held that Rating Schedule provisions based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40, 4.45 
(1998).  The Court in DeLuca also stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner, and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.

We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision, as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  

As noted above, the VA examiner in March 2000 opined that the 
veteran's back pain did not significantly affect his 
functional activities.  In this respect, on range of motion 
testing of the back, pain was noted with the terminal 10 
degrees, and following repetitive use, the veteran lost an 
additional 10 degrees of motion.  Furthermore, there was no 
reported finding of neurological deficit.  We note that the 
higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  Therefore, in view of the 
evidentiary record before us, given that the medical findings 
do not reflect those criteria of severe lumbosacral strain or 
limitation of motion, in addition to a reported lack of 
significant functional loss due to pain, it is the Board's 
judgment that the currently assigned 20 percent rating best 
reflects the veteran's service-connected lumbar spine 
disability.  See 38 C.F.R. § 4.7 (1999).  

On the foregoing record, the Board concludes the criteria for 
an increased rating for the veteran's low back disability, 
beyond 20 percent, are not met.  In reaching this decision, 
we have considered the potential application of the other 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's condition as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).  Furthermore, we 
find in this case that the evidence does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standard and warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  For example, it has not 
been contended or shown that the disability has caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).




ORDER

Entitlement to an increased rating for a low back disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

